Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 21-38 have been submitted for examination.
Claims 21-24, 27-30, 33-36 have been rejected.
Claims 25, 26, 31, 32, 37, 38 have been objected to.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent 
In regard to claims 21, 27, 33 
configuring a first server of a storage controller to communicate with a host via a first bus interface, and configuring a second server of the storage controller to communicate with the host via a second bus interface 
writing data via a syncio process from the host via the first bus interface to a cache of the first server and via the second bus interface to a non- volatile storage of the second server; and 
periodically comparing the data stored in the cache of the first server to the data stored in the non-volatile storage of the second server 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21-24, 27-30, 33-36 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Hyde United States Patent 8,996,951 hereinafter.
In regard to claims 21, 27, 33
H discloses a method, comprising: configuring a first server of a storage controller to communicate with a host via a first bus interface, and configuring a second server of the storage controller to communicate with the host via a second bus interface; writing data via a syncio process from the host via the first bus interface to a cache of the first server 
In regard to claims 22, 28, 34
H discloses the method of claim 21, the method further comprising: in response to the data stored in the cache of the first server not matching the data stored in the non- volatile storage of the second server during the comparing, disabling operation of the second server, and continuing to service commands from the host via the first server. (Column 32; Lines 40-45)
In regard to claims 23, 29, 35
H discloses the method of claim 22, wherein the comparing of the data is performed after a predetermined plurality of destages from the cache of the first server or after passage of a predetermined amount of time. (Column 32; Lines 20-27)
In regard to claims 24, 30, 36
H discloses the method of claim 21, the method further comprising: in response to determining that either data in records of a first buffer does not match with data in records of a second buffer, or record headers except for adapter identifiers of the records of the first buffer do not match with record headers except for adapter identifiers
 
Allowable Subject Matter
Claims 25, 31, 37, 26, 32, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Applicant Remarks and Arguments
Applicant’s remarks and arguments submitted to the Office on 12/28/2021 have been fully considered and are not persuasive.
In regard the argument which states; 
“Independent claim 21 at least requires that “the syncio process allows the host to hold an application thread in a spin loop waiting for a write operation to complete.”, and neither column 5, lines 44-53, nor column 12, lines 65-67, nor column 13, lines 1-4, nor figures 13, 14A of the cited Hyde teach or suggest these claim requirements that “the syncio process allows the host to hold an application thread in a spin loop waiting for write operation to complete.”” 
Examiner respectfully disagrees.
Column 12 states; “Other examples of non-volatile memory technologies with various QoS rating can include resistive RAM (R-RAM) and spin transfer torque RAM” A spin torque RAM holds the transferred data waiting for either write or read just like a spin loop. Argument is not correct. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bonzo Bryce can be reached 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.R./
/Amine Riad/
Primary Examiner